The Honorable John H. Dawson State Representative P.O. Box 336 Camden, Arkansas 71701
Dear Representative Dawson:
This is in response to your request for an opinion concerning Act 880 of 1987.  Specifically, you have attached to your request a letter from the Mayor of East Camden, and state that your question is whether Act 880 applies where certified law enforcement officers have terminated employment with one law enforcement agency before being hired by another government entity.
The letter attached to your request states that the intent of the act was to deter cities, counties, and towns from hiring certified officers away from other like agencies, and thus the mayor questions the application of the act to a situation where a law enforcement officer terminates employment with one law enforcement agency, and then, several months later, is employed by another such agency.
It is my opinion that the answer to your question is "yes," the act does apply in such situations.
Act 880 of 1987 is now codified at A.C.A. § 12-9-209 (Cum. Supp. 1991), and it provides for reimbursement to a city, county, or town which pays the cost or expenses for training a law enforcement officer at the Law Enforcement Academy, by another city, county, or town which employs that particular officer within eighteen months after completion of the training.  Specifically, the act provides at subsection (a) as follows:
      If any county, city, or town pays the cost or expenses for training a law enforcement officer . . . and another county, city, or town . . . employs that officer within eighteen (18) months after completion of the training . . . the city, county, or town . . . shall reimburse the county, city, or town for all or a portion of the expenses incurred. . . .
The answer to your question is therefore "yes;"  the act clearly applies to officers who have terminated their employment prior to being hired by another city, county, or town.  It applies anytime such an officer is employed by another city, county or town within eighteen months of the completion of the training.
The reimbursement rate is staggered, however, according to how long after completion of the training the officer is employed.  For example, if a city, county, or town hires an officer within two months after the training is completed, and another city, county, or town has paid for this training, the hiring city, county or town must reimburse the the first city, county or town one hundred percent of the training costs.  If the hiring takes place between two and six months after completion of the training the reimbursement rate is eighty percent.  If between six months and ten months, the rate is sixty percent.1  If between ten months and fourteen months, the rate is forty percent.  If between fourteen months and eighteen months the rate is twenty percent.  See A.C.A. § 12-9-209 (a) (1),(2),(3),(4), and (5).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
1 We assume that because the mayor's letter indicates that the requested reimbursement rate is sixty percent, that the officer in question was hired by East Camden between six and ten months after the completion of his training.